Title: To Alexander Hamilton from Sharp Delany, 6 January 1795
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia, January 6, 1795. On January 15, 1795, Edmund Randolph wrote to George Hammond, the British Minister to the United States, “respecting the privateer Les Jumeaux” and enclosed “Jan 6 1795 Copy of a Letter from the Collector of the port of Philadelphia to the Secretary of the Treasury enclosing, Report of the Militia Officers of Delaware, and of Captain Montgomery of the Revenue Cutter.” Letter not found.]
